DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the request for reconsideration filed 6/17/21, which is entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goesling (EP 2,372,260 A2 English machine translation) (hereinafter “Goesling”) in view of Baehr et al., “Heat and Mass Transfer,” 1.3 Heat Exchangers, pp 40 – 45 (hereinafter “Baehr”), and further in view of Baese et al. (US 6,694,926 B2) (hereinafter “Baese”). Goesling and Baese are in the Applicant’s field of endeavor, a method of controlling .
Regarding claim 15, Goesling discloses a method of controlling domestic hot water (DHW) output temperature (Tw) in a combination boiler (paragraphs [0001] – [0002]) having a primary heat exchanger (2) connected to a boiler loop (3, Fig. 1), a burner (1, para. [0004]) configured to provide heat to the primary heat exchanger (2, Fig. 1), and a secondary heat exchanger (6) configured to transfer heat energy from the boiler loop to a domestic water loop (7, Fig. 1), the method comprising: initiating a domestic water loop flow and a boiler loop flow (see flow arrows in Fig. 1); measuring an inlet temperature (THR) and an outlet temperature (THV) of the primary heat exchanger (2, with temperatures sensors 12 and 11 respectively in Fig. 1); measuring a DHW output temperature (TW) of the secondary heat exchanger (6 with temperature sensor 8, and also measuring the inlet temperature TK with temperature sensor 10, and determining the boiler loop flow rate VH, para. [0033] and [0035]). 
Goesling does not explicitly disclose an input fan configured to supply a fuel and air mixture to the burner, determining a DHW flow rate based on a boiler loop flow rate, a boiler loop temperature differential based on the inlet temperature and the outlet temperature, and a DHW temperature differential between the DHW output temperature and a DHW input temperature; calculating a required heat output associated with the burner, the required heat output being defined as the DHW flow rate multiplied by a 
Baehr teaches determining a DHW flow rate (solving for Ṁ2 in the equation on page 45 between equations 1.94 and 1.95, and cancelling out cp on both sides of the equation because both heat exchange fluids are water) based on a boiler loop flow rate (Ṁ1), a boiler loop temperature differential based on the inlet temperature (ϑ’1) and the outlet temperature (ϑ”1), and a DHW temperature differential between the DHW output temperature (ϑ”2) and a DHW input temperature (ϑ’2); calculating a required heat output associated with the burner (solving for Q̇ in the equation on page 45 between equations 1.94 and 1.95), the required heat output being defined as the DHW flow rate (Ṁ2) multiplied by a difference between the DHW output temperature (ϑ”2) and the DHW input temperature (ϑ’2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goesling by adding the DHW flow rate and heat output requirement as taught by Baehr in order to provide the necessary information to input to the heat controller W of Goesling to control its heat generator to produce DHW of a desired temperature and flow rate, since Goesling is silent about how to accomplish that function. Baehr does not explicitly disclose an input fan configured to supply a fuel and air mixture to the burner, and controlling the input fan at a fan rate corresponding to the required heat output.
Baese teaches an input fan (30, 52) configured to supply a fuel (36) and air (34) mixture to the burner (28, Fig. 1, col. 4 lines 8 – 10, in order to provide the variable output operation of the burner 28, a variable flow blower 30 is provided in order to provide pre-mixed combustion air and fuel gas to the burner), and controlling the input 
Regarding claim 16, Goesling further discloses the DHW input temperature (TK) is determined using at least one of an assumed or measured DHW input temperature value (measured with sensor 10, Fig. 1).
Regarding claim 17, Goesling further discloses the boiler loop (3) includes an inlet pump (4) and a flow diverting valve (13), and wherein the boiler loop flow rate is determined based at least in part upon an operational characteristic of at least one of the inlet pump and the flow diverting valve (the flow rate in the boiler loop 3 implicitly depends on the flow rate imparted by the pump 4 in Fig. 1 since it is a closed loop).
Regarding claim 18, Goesling further discloses the boiler loop (3) flow rate corresponds to a flow rate of boiler loop water passing through the secondary heat exchanger (6) via the flow diverting valve (13, implicitly disclosed since they are in a loop in Fig. 1).
Regarding claim 19, Goesling as modified by Baehr and Baese as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 19 of this application further discloses comparing the DHW output temperature to a DHW set point temperature to determine an error amount; and selectively modifying operation of the combination boiler based on the error amount. Goesling as modified by Baehr does not explicitly contain this additional limitation.
Baese teaches comparing the DHW output temperature (T2 in Fig. 1) to a DHW set point temperature to determine an error amount; and selectively modifying operation of the combination boiler based on the error amount (col. 14 lines 37 – 43, monitoring outlet temperature T2, and varying the output of blower 30 in response to the monitored temperature and thereby varying the energy rate output of the burner 28 and the heat input into the stream of water flowing through the water side 20 of the primary heat exchanger 18). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goesling by adding the comparing the selectively modifying step as taught by Baese in order to add energy to the system to correct the temperature error shown by the temperature difference.
Regarding claim 20, Goesling as modified by Baehr and Baese as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 19 of this application further discloses a running fan speed of the input fan is modified based at least in part upon the error amount. Goesling as modified by Baehr does not explicitly contain this additional limitation.
Baese teaches a running fan speed of the input fan (30) is modified based at least in part upon the error amount (col. 14 lines 37 – 43, monitoring outlet temperature 2, and varying the output of blower 30 in response to the monitored temperature and thereby varying the energy rate output of the burner 28 and the heat input into the stream of water flowing through the water side 20 of the primary heat exchanger 18; see also col. 13 line 66 – col. 14 line 2, and col. 14 lines 59 – 64). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Goesling by adding the step of modifying the running fan speed of the input fan as taught by Baese in order to add energy to the burner to increase the temperature of the outlet water shown by the temperature difference.

Response to Arguments
Since the response was filed without any amendments, the response of 6/17/21 is construed as a request for consideration and not as an amendment. Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. The rejections for obviousness under 103 in the non-final action of 4/2/21, which are repeated in the rejections above, are maintained for the reasons set forth therein and for those that follow.
Applicant argues on pages 2 – 7 of the Remarks that the cited references do not disclose every feature of the claims, in particular the method steps of independent claim 15 starting with “determining a DHW flow rate …” through the end of the claim. Applicant supports its argument with particular grounds. 
First, on pages 4 – 5 of the Remarks, Applicant argues that modifying the Goesling reference with the Baehr reference was improper. The Office applied Baehr to 
In response, the Office points out that it is relying on the teaching of the Baehr reference for substantially more than “determining a DHW flow rate based on a boiler loop flow rate.” As more fully set forth in paragraph 7 above, the Office is relying on Baehr to teach a) the temperature differentials taken at specific locations not disclosed by Goesling, and b) for “calculating a required heat output associated with the burner…” The Office maintains that the rationale for making the claimed combination in paragraph 7 above, to “provide the necessary information to input to the heat controller W of Goesling to control its heat generator to produce DHW of a desired temperature and flow rate, since Goesling is silent about how to accomplish that function” is sufficient and meets the rule of providing some articulated reasoning with some rational underpinning to support the conclusion of obviousness. Goesling does not disclose the temperature differentials or the calculating step. Therefore, the Office is not persuaded.
Second, Applicant argues on pages 5 – 7 that the Baese reference does not teach the claim limitations because varying the input to the burner in Baese is not directly applicable to the claimed features. Baese is related to water heaters and boilers, but does not have exactly the same structures disclosed by Applicant, and determines combination of references, there is no requirement that Baese alone teach all the limitations. Baese teaches controlling the fan input at a fan rate corresponding to the required heat rate for DHW output as set forth in paragraph 8 above, and it is the combination of Goesling as modified by Baehr and Baese that teaches all of the claim limitations. 
In conclusion, the Office has carefully considered Applicant’s arguments, but respectfully they are not sufficient to overcome the prima facie case of obviousness. As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762